
	

114 SRES 532 ATS: Celebrating the 140th anniversary of the State of Colorado. 
U.S. Senate
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 532
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2016
			Mr. Gardner (for himself and Mr. Bennet) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Celebrating the 140th anniversary of the State of Colorado. 
	
	
 Whereas Colorado joined the Union as the 38th State on August 1, 1876, when President Ulysses S. Grant signed a statehood proclamation;
 Whereas statehood was granted to Colorado after Colorado became a territory in 1861 and Jerome Chaffee, a Representative for the territory, convinced Congress that the population had increased enough for statehood to be approved;
 Whereas the United States Air Force Academy in Colorado Springs, Colorado, educates and trains brave men and women in the Air Force;
 Whereas Colorado has 6 military bases that are home to the honorable men and women who serve the United States;
 Whereas there are more than 36,000 farms in Colorado, located on more than 31,000,000 acres, which grow a variety of crops, including barley, grapes, sunflowers, and beans;
 Whereas Colorado ranks fifth in the United States for potato production and produces 2,000,000,000 pounds of potatoes;
 Whereas Colorado produces 8,000,000 bushels of barley each year and ranks third in the United States in breweries per capita with a total of 285 breweries;
 Whereas Golden, Colorado, is home to the National Renewable Energy Laboratory (commonly referred to as NREL), which is transforming the ways the people of the United States use and develop energy through research;
 Whereas Colorado is ranked twelfth in the United States for installed solar energy capacity and eighth in the United States for the number of wind turbines located within the State;
 Whereas, with an average of more than 300 days of sunshine per year, Colorado is one of the sunniest States in the United States;
 Whereas Colorado is home to the Southern Ute Tribe and the Ute Mountain Ute Tribe; Whereas Colorado is home to 58 mountain peaks rising 14,000 feet above sea level;
 Whereas Colorado has world renowned skiing and snowboarding, with 25 resorts for Coloradans and out-of-State visitors to enjoy;
 Whereas Colorado has 4 National Parks, including the Black Canyon of the Gunnison National Park, the Great Sand Dunes National Park and Preserve, Mesa Verde National Park, and Rocky Mountain National Park;
 Whereas Colorado is also home to numerous monuments, wilderness areas, recreation areas, and historic trails, all of which ensure that beautiful landscapes are preserved and provide recreation opportunities for all;
 Whereas Colorado is a national leader in aerospace, where companies develop cutting edge technology to propel the United States into the future; and
 Whereas Colorado is a symbol of the beauty and opportunity America has to offer, and Katherine Lee Bates wrote the poem America the Beautiful after being inspired during a hike up Pikes Peak: Now, therefore, be it
		
	
 That the Senate commends and celebrates Colorado and the people of Colorado on the 140th anniversary of the State of Colorado.
		
